Exhibit 10.6




EMPLOYMENT SEPARATION AGREEMENT
AND RELEASE
This Employment Separation Agreement and Release (the “Agreement”) is entered
into as of September 5, 2018 by and between Kingsway America Inc. (“Employer”)
and Larry Gene Swets, Jr. (“Employee”) (together the “Parties”) and the Parties
hereby agree as follows:
1.Employee has entered into a Senior Advisor Agreement with Employer dated as of
the date hereof (the “Senior Advisor Agreement”).
2.Employee’s employment with Employer (and its current or former parent
companies, subsidiaries, affiliates, predecessors, successors or assigns) will
be terminated on September 5, 2018 (“Separation of Service Date”). The date of
the “qualifying event” for the commencement of COBRA coverage, if applicable,
shall be last day of the calendar month in which the Separation of Service Date
occurred.
3.Separate and apart from any payments to be made pursuant to the Senior Advisor
Agreement, and irrespective of Employee’s agreement to the terms of this
Agreement, Employee will receive payment for his/her full wages and benefits
through the Separation of Service Date and reimbursement of any outstanding bona
fide business expenses for which Employee has submitted an expense report prior
to the Separation of Service Date.
4.Employee acknowledges and agrees that he is not an “Eligible Employee” under
Employer’s June 1, 2016 Amended and Restated Severance Plan (the “Severance
Plan”) and is not entitled to any benefits under the Severance Plan.
5.Employer (and its current or former parent companies, subsidiaries,
affiliates, predecessors, successors, insurers, directors, officers, employees,
agents, or assigns) denies that it is liable to Employee for any reason
whatsoever, and the entry into this Agreement and the Senior Advisor Agreement
shall not constitute any admission or evidence of unlawful discrimination or
improper conduct, and should not be construed as an admission of fault,
wrongdoing, or liability.
6.Employer will continue to provide family medical, dental, and vision coverage
through the Separation of Service Date. COBRA continuation for coverage under
Employer’s Medical/Dental/Vision Plans will become available for election by
Employee on the first day of the calendar month following the Separation of
Service Date. Employee will be offered COBRA continuation for the medical,
dental and vision coverage. Should Employee elect COBRA coverage, Employee will
continue to be eligible for coverage under the group medical plans of Employer
at active employee rates for a period of eighteen (18) months following the
Separation of Service Date. Employee understands that as part of the special
benefits that Employee will receive by signing the releases set forth herein
(including the Separation Date Release), Employer will pay the cost of COBRA
coverage, in excess of Employee’s monthly contribution, for the eighteen (18)
months following the Separation of Service Date, provided Employee continues to
make timely payments in the amount of Employee’s current contribution during the
foregoing period. Thereafter, Employee shall be responsible for paying the full
cost of any continued coverage under COBRA.


DM_US 152864815-11.088627.0010    1



--------------------------------------------------------------------------------

Exhibit 10.6




7.Employee holds 1,382,665 shares of restricted stock of Employer (the
“Restricted Stock”), of which 1,032,665 shares will be forfeited subject to the
terms of and execution of the Amended Award Agreement and the Membership
Interest Purchase Agreement of even date herewith. The remaining 350,000 shares
of Restricted Stock (the “Remaining Shares”) shall remain outstanding and
subject to vesting pursuant to the terms set forth in the Amended Award
Agreement.
8.Except as provided herein, Employee understands that his eligibility for
coverage under the benefit plans of Employer will end on the Separation of
Service Date. More specifically, Employee is not eligible to (a) receive any
payment under Employer’s 2018 bonus plan or (b) participate in any Employer
bonus plan following the Separation of Service Date. Notwithstanding the
foregoing, nothing herein shall reduce or eliminate vested rights or benefits
under any retirement plan (qualified or nonqualified). Employee’s stock under
the employee stock matching program will vest as outlined in that plan.
9.Employee releases, forever discharges and covenants not to sue Employer or its
current or former parent companies, subsidiaries, affiliates, predecessors,
successors, insurers, directors, officers, employees, agents, or assigns, with
respect to any and all claims, causes of action, suits, debts, sums of money,
controversies, agreements, promises, damages, and demands whatsoever, including
attorneys’ fees and court costs, in law or equity or before any federal, state
or local administrative agency, whether known or unknown, suspected or
unsuspected, which Employee has, had, or may have, based on any event occurring,
or alleged to have occurred, to the date of this Agreement. This release
includes, but is not limited to, claims under Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Rehabilitation
Act, the Age Discrimination in Employment Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Illinois Human Rights Act, the
Illinois Wage Payment and Collection Act, the Illinois Minimum Wage Law, the
Illinois Equal Pay Act, any other Illinois wage and hour laws; and any other
federal, state or local statute, law, regulation, ordinance, or order, claims
for retaliatory discharge, and claims arising under common law, contract,
implied contract, public policy or tort. To the extent that any such claim
cannot be waived as a matter of law, it is understood that Employee reserves the
right to file such claim, but Employee expressly waives Employee’s right to any
relief of any kind should any person or entity pursue any claim on Employee’s
behalf. This Agreement does not prevent Employee from filing a charge,
testifying, assisting, or cooperating with the EEOC or similar government
agency, but Employee waives any right to any relief of any kind should the EEOC
or similar government agency pursue any claim on Employee’s behalf.
Notwithstanding the foregoing release of all claims, it is understood and agreed
that the following, if any, are not released: (a) the Employer’s breach of any
terms and conditions of this Agreement; (b) claims for unemployment
compensation; (c) claims for workers’ compensation benefits; (d) claims for
continuing health insurance coverage under COBRA; (e) any rights to
indemnification arising under the Company’s certificate of incorporation,
by-laws or indemnification agreement in effect on the date of the Agreement; and
(f) claims pertaining to vested benefits under any retirement plan governed by
the Employee Retirement Income Security Act (ERISA).
10.Employee expressly waives and relinquishes all rights and benefits provided
to Employee by any statute or other law which prohibits release of unspecified
claims and


DM_US 152864815-11.088627.0010    2



--------------------------------------------------------------------------------

Exhibit 10.6




acknowledges that this release is intended to include all claims Employee has or
may have against Employer (or its current or former parent companies,
subsidiaries, affiliates, predecessors, successors, insurers, directors,
officers, employees, agents, or assigns), whether Employee is aware of them or
not, and that all such claims are released by this Agreement.
11.Employee has been paid for all wages due, has suffered no occupational
illness or injury, and has no other claims against Employer (or its current or
former parent companies, subsidiaries, affiliates, predecessors, successors,
insurers, directors, officers, employees, agents, or assigns). Employee agrees
that, unless otherwise required by law or as otherwise provided in this
Agreement, Employee will not in the future file, participate or testify in,
encourage or instigate the filing of any complaint or lawsuit, by any party, in
any federal, state or local court, against Employer (or its current or former
parent companies, subsidiaries, affiliates, predecessors, successors, insurers,
directors, officers, employees, agents, or assigns) based upon any event
occurring prior to the date of execution of this Agreement.
12.Employee represents that Employee has not filed any charges, lawsuits or
proceedings against Employer (or its current or former parent companies,
subsidiaries, affiliates, predecessors, successors, insurers, directors,
officers, employees, agents, or assigns) prior to this date.
13.Employee agrees to execute an additional, separate release in the form set
forth in Sections 9, 10, 11 and 12 herewith dated as of the Separation of
Service Date if such date is a date other than the date hereof (the “Separation
Date Release”) and Employee acknowledges that the amounts payable hereunder and
pursuant to the Senior Advisor Agreement are conditioned on the execution of the
Separation Date Release.
14.Employer releases, forever discharges and covenants not to sue Employee or
his successors, agents, or assigns, with respect to any and all claims, causes
of action, suits, debts, sums of money, controversies, agreements, promises,
damages, and demands whatsoever, including attorneys’ fees and court costs, in
law or equity or before any federal, state or local administrative agency,
whether known or unknown, suspected or unsuspected, which Employer has, had, or
may have, based on any event occurring, or alleged to have occurred, to the date
of this Agreement. Notwithstanding the foregoing release of all claims, it is
understood and agreed that the following claims, if any, are not released: (a)
the Employee’s breach of any terms and conditions of this Agreement; and (b) the
Employee’s fraud, embezzlement or criminal activities during Employee’s
employment with Employer.
15.Employee agrees that Employee will not retain, use, misuse or disclose,
directly or indirectly, any of Employer’s Confidential Information. Employee
understands and agrees that for purposes of this Agreement, “Confidential
Information” includes all confidential information and trade secrets of Employer
(and its parent company, subsidiaries and affiliates) to which Employee had
access during his/her employment, all trade secrets and other information
furnished by Employer to Employee and all information to which Employee gained
access during his/her employment relationship with Employer which is non-public,
confidential or proprietary in nature, whether such information is legally
privileged or the property of Employer or its parent company, subsidiaries and
affiliates. Confidential Information does not include Employee’s general
knowledge and know-


DM_US 152864815-11.088627.0010    3



--------------------------------------------------------------------------------

Exhibit 10.6




how that is not proprietary to Employer, including, but not limited to,
utilization of NOL’s to capitalize real estate transactions and such information
concerning insurance backed securities. Confidential Information also does not
include: (a) information that was available to the general public at the time it
was disclosed or which through no act or omission of the Employee, becomes
publicly available; (b) information that Employee already rightfully possessed
independent of any obligation of confidentiality; (c) information that Employee
rightfully receives without obligation of confidentiality from Employer; or (d)
information the Employee develops independently without using the Confidential
Information. Employee recognizes that such Confidential Information is a unique
asset of Employer, developed and perfected over a considerable time and at
substantial expense to Employer and the disclosure of which may cause injury,
loss of profits and loss of goodwill to Employer or its parent company,
subsidiaries or affiliates. Employee represents and warrants that, at all times
during his/her employment with Employer, Employee fully complied with any and
all confidentiality agreements executed by him/her and any and all policies or
directives of Employer related to the use and disclosure of Confidential
Information.
16.Nothing in this Agreement prohibits Employee from reporting possible
violations of law or regulation to any governmental agency or entity including,
but not limited to, the Department of Justice, the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, and any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of law or regulation. Employee does not need the prior authorization
of the Company to make any such reports or disclosures and Employee is not
required to notify the Company that Employee has made such reports or
disclosures. Employee is not precluded from receiving any monies properly
awarded under the whistleblower provisions of law and regulation for complaints
or disclosures made to governmental agencies.
17.This Agreement, the Senior Advisor Agreement and the Amended and Restated
Restricted Stock Agreement contain the entire understanding of the parties with
respect to the subject matter hereof and thereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or other
undertakings other than those expressly set forth in this Agreement, the Senior
Advisor Agreement and the Amended and Restated Restricted Stock Agreement that
pertain to the subject matter of this Agreement, the Senior Advisor Agreement
and the Amended and Restated Restricted Stock Agreement; provided, however, that
this Agreement does not supersede other agreements between the parties relating
to other matters. This Agreement may be amended only by a written instrument
duly executed by all of the parties or their respective successors or assigns.
18.Employee is advised to consult with an attorney before signing this
Agreement.
19.If for any reason any portion of this Agreement shall be held invalid or
unenforceable, this fact shall not affect the validity or enforceability of the
remaining portions of this Agreement.
20.Employee acknowledges that Employee has fully read this Agreement,
understands its terms, has been advised to consult with an attorney prior to
signing this Agreement and is entering into this Agreement knowingly and
voluntarily.


DM_US 152864815-11.088627.0010    4



--------------------------------------------------------------------------------

Exhibit 10.6




21.Any and all notices or other communications hereunder shall be in writing and
shall be deemed properly served (i) on the date sent if transmitted by hand
delivery with receipt therefore, (ii) on the date of transmittal if sent by
email if sent on a business day, if not, on the next succeeding business day,
(iii) one business day after the notice is deposited with an overnight courier,
or (iv) three (3) days after being sent by registered or certified mail, return
receipt requested, first class postage prepaid, addressed as follows (or to such
new address as the addressee of such a communication may have notified the
sender thereof:
To Kingsway:                Kingsway America Inc.
150 Pierce Road, Suite 600
Itasca, IL 60143
Attn:    William A. Hickey, Jr.
Phone:    847-871-6416
Email:    whickey@kingswayfinancial.com


To Swets:                Larry G. Swets, Jr.
105 South Maple Street
Itasca, IL 60143
Phone:    630-824-8199
Email:    swetsholdings@gmail.com
22.
This Agreement is governed by the laws of the State of Illinois.



23.
All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.



THIS DOCUMENT IS A RELEASE OF CLAIMS - READ CAREFULLY BEFORE SIGNING


DATED: September 5, 2018                _______________________________
Larry Gene Swets, Jr.
KINGSWAY AMERICA INC.


DM_US 152864815-11.088627.0010    5



--------------------------------------------------------------------------------

Exhibit 10.6






DATED: September 5, 2018                By:____________________________
Its ____________________________


DM_US 152864815-11.088627.0010    6

